Citation Nr: 1312578	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability on a direct basis, to include as due to Gulf War syndrome.

2.  Entitlement to service connection for a gastrointestinal disability as secondary to alcohol abuse due to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for an ulcer disability as entitlement to service connection for a gastrointestinal disability, to include ulcer and gastroesophageal reflux.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of service connection for a gastrointestinal disability as secondary to alcohol abuse due to service-connected posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran currently has a gastrointestinal disability which began during his military service.





CONCLUSION OF LAW

Entitlement to direct service connection for a gastrointestinal disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.317 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In August 2008 the Veteran filed a claim seeking service connection for an upper gastrointestinal ulcer disability which he alleged was due to exposure to insecticides during the Gulf War, as well as his service-connected post-traumatic stress disorder (PTSD).  The Veteran served in the Army from February 1989 through February 1992, including service in the Persian Gulf.  However, for reasons that will be discussed below, the Board finds that the Veteran does not currently have a gastrointestinal disability which began during his military service.

Service treatment records were reviewed, and do not contain any complaint of, or treatment for, an upper gastrointestinal ulcer, gastroesophageal reflux, or any other chronic gastrointestinal condition, while in service.  In May 1990 the Veteran did seek treatment for stomach cramps, vomiting, and bloody stool, however the medical professional did not make any suggestion these symptoms may be related to a chronic gastrointestinal condition.  Furthermore the Veteran did not seek any additional treatment regarding a stomach condition while in service.  Instead, at his November 1992 medical examination the Veteran's abdomen and viscera were noted to be in normal condition.  Additionally, on his accompanying report of medical history the Veteran himself indicated he did not have frequent indigestion.  Therefore, any temporary stomach issue the Veteran did have while in service appears to have resolved before separation from service.  As such, the evidence does not establish that the Veteran had a gastrointestinal disability while in service.

The record does not contain any evidence of post-service medical treatment until 2000.  These treatment records were reviewed and establish that in November 2001 the Veteran experienced a burning sensation and had trouble swallowing.  The Veteran has asserted his private physician diagnosed him with an upper gastrointestinal ulcer at this time.  Unfortunately, the record is difficult to read and the Board cannot independently verify the physician's diagnosis.  However, the Board is able to determine this physician gave the Veteran Nexium, a medication which reduces gastrointestinal acid secretion.  

A few days later, in December 2001, a barium swallow test was conducted on the Veteran which revealed "equivocal evidence of small hiatal hernia."  However the physician noted no signs of reflux or ulceration at this time.  The Veteran has asserted that the prescribed medication resolved his condition at that time, and he has continued to take the medication daily throughout the period on appeal and up to the present day.  

Treatment records since the winter of 2001 consistently note the Veteran's reported previous history of peptic ulcer disease, however these records do not reference any complaint of or any additional treatment for an ulcer, hernia, or reflux condition, other than the Veteran's ongoing prescription for acid reducing medication.  Therefore, even assuming the Veteran was diagnosed with an ulcer in November 2011, the treatment records do not establish the Veteran's ulcer condition, or any other gastrointestinal condition, has reoccurred at any point during the period on appeal since being treated in November and December 2001.

In June 2011 the Veteran was provided with a VA examination to evaluate his gastrointestional condition.  At the time of the examination the examiner was not able to review the Veteran's claims file.  The Veteran reported a history of esophageal ulcer which was treated and resolved, and he stated he was asymptomatic as long as he continued to take his medication.  The examiner found no tenderness of the abdomen upon palpation.  He opined the Veteran had esophageal ulcer secondary to gastroesophageal reflux disease which was not related to his military service.

In September 2011 the examiner was able to review the Veteran's claims file and provided an addendum to his report.  The examiner noted the treatment record from December 2001 noted a small hiatal hernia, and made no mention of an ulcer as the Veteran had previously claimed.  Based on this clarified information the examiner opined the Veteran had some gastroesophageal reflux disease related to a small hiatal hernia.  The examiner opined this condition was not directly related to the Veteran's military service as there was no gastrointestinal complaint documented while he was in service.

Therefore, the addendum to the examiner's opinion suggests the Veteran did not have an ulcer condition, but instead had gastroesophageal reflux condition.  However, the Veteran continued to assert he was diagnosed with an ulcer in the winter of 2001.  As such, the Board will address both gastrointestinal conditions, and will turn to the alleged ulcer condition first.

Assuming the Veteran did experience an ulcer in the winter of 2001 the medical evidence of record establishes that the Veteran was treated, his conditions resolved, and the Veteran has not had a reoccurrence of this condition since.  More persuasively, the Veteran himself has testified that his ulcer condition has not reoccurred.  According to his written statement in September 2008 his acid reflux or ulcers have not returned since he began the medication.  As such, the evidence of record establishes that the Veteran may have had one episode of a gastrointestinal ulcer condition, but does not establish he has had any symptoms of any such condition return since that time.  A chronic gastrointestinal ulcer disability is clearly not indicated.  As such, the evidence of record does not establish the Veteran has a current gastrointestinal ulcer disability on which benefits could be granted.  Therefore the criteria for a claim of service connection for a gastrointestinal ulcer disability have not been met.

Alternatively, in his September 2011 update to his June 2011 examination report the examiner opined the Veteran had gastroesophageal reflux disease, not an ulcer condition.  The medical evidence of record does not establish the Veteran had a gastroesophageal reflux disease before this point, as the Veteran consistently reported he had a history of an ulcer condition instead.  However, the Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement of a current disability is satisfied when the veteran had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a veteran may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.   Therefore, the Board finds that the Veteran did have a gastroesophageal reflux disability during the period on appeal.     However, as will be discussed, the Board finds this current reflux disability was not caused by the Veteran's military service.  

The Board finds the Veteran has not established that his current gastroesophageal reflux disease began during service.  As discussed above, service treatment records do not establish that the Veteran had an ulcer, hernia, reflux disease, or related condition at any point during his time in military service.  Furthermore, in this case there is no medical evidence that the Veteran experienced gastrointestinal symptoms until November 2001, eight years after he separated from service.  In his September 2008 written statement the Veteran alleged that his acid reflux and ulcer problems began when he returned from military service in the Gulf War.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as stomach pain and indigestion.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's statement does not provide sufficient details to establish whether his pain began during military service.  Similarly, his wife also provided lay evidence of the Veteran's history of stomach pains in her September 2008 written statement.  However, in the same statement his wife asserted she did not meet the Veteran until 1999, five years after he separated from service.  As such, neither of these lay statements establishes that the Veteran began to experience symptoms of any gastrointestinal disability while in military service.  Furthermore, even if these lay statements did establish his symptoms began in service, both the Veteran and his wife lack the medical training and expertise to provide a complex medical opinion as to the etiology of his alleged gastrointestinal disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran has not established that any gastrointestinal condition, including gastroesophageal reflux disease, began during his military service.

The Board notes that the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as gastric peptic ulcers, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, this list does not include gastroesophageal reflux disease.  Therefore the Board finds the Veteran may not establish service connection for a current gastroesophageal reflux disease on a presumptive basis. 

In his December 2008 Notice of Disagreement the Veteran asserted his gastrointestinal condition was due to his exposure to insecticides during the Gulf War.  Under the regulations compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  A qualifying chronic disability can include an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of symptoms, such as functional gastrointestinal disorders.  38 C.F.R. § 3.317.  However, the definition of unexplained chronic multisymptom illnesses specifically excludes structural gastrointestinal diseases.  Id.  In this case, the Veteran was diagnosed with a small hernia hiatal in December 2001, may have been diagnosed with an ulcer in November 2001, and was diagnosed with gastroesophageal reflux disease in September 2011.  As such, the Veteran did not suffer from an undiagnosed illness.  Furthermore, the gastrointestinal conditions of ulcer, hernia hiatal, and gastroesophageal reflux disease are structural gastrointestinal diseases, not a chronic multisymptom illness such as a functional gastrointestinal disorder.  As such, the Veteran's condition is not entitled to service connection under 38 C.F.R. § 3.317.  

Based on all of the foregoing the evidence does not establish that the Veteran has a current gastrointestinal disability directly caused by his military service.  Even though the VA examiner diagnosed the Veteran with a current gastroesophageal reflux disease, the evidence of record does not establish the Veteran's current gastrointestinal condition began during his military service or is service-connected on a presumptive basis due to Gulf War condition.  For all these reasons the Veteran's claim for direct service connection for a gastrointestinal disability is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated August 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

Furthermore the requested development after remand has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Appropriate VCAA notice of evidence necessary to substantiate a claim for service connection on a secondary basis was provided in June 2011.  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Although the examiner was not able to review the Veteran's claims file at his initial examination in June 2011, the examiner later reviewed the Veteran's c-file in September 2011 and updated his opinion accordingly.  The report of this updated opinion was associated with the claims file and considered.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





ORDER

The Veteran's claim for service connection for a gastrointestinal disability on a direct basis is denied.


REMAND

VA regulations state that secondary service connection may be established if a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In his December 2008 Notice of Disagreement the Veteran asserted his gastrointestinal condition was caused by his alcohol abuse, which was in turn caused by his service connected PTSD.  In September 2011 the VA examiner opined that the Veteran's alcohol abuse may be an "aggravating and even causative factor" of the Veteran's gastrointestinal condition.  In addition in February 2008 a different VA examiner opined the Veteran's alcohol abuse could be primarily attributed to his PTSD symptoms.  

As such, the Board finds the Veteran has raised a claim that his alcohol abuse is secondary to his service connected PTSD, and in turn caused his gastroesophageal reflux disease.  Review of the record reveals the Veteran's claim that his alcohol abuse is service-connected secondary to his service connected PTSD has not yet been developed by the agency of original jurisdiction.   The Board is unable to determine if the Veteran's current gastroesophageal reflux disease is service connected on a secondary basis due to alcohol abuse unless there is first a determination as to whether the Veteran's alcohol abuse is service connected.  Therefore, the Board remands this claim for service connection for GERD secondary to alcohol abuse, as it is intertwined with the pending claim for alcohol abuse as secondary to PTSD.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should develop the Veteran's claim for service connection for alcohol abuse as secondary to his service-connected PTSD.  This should include an appropriate VCAA notice to the Veteran.

2. After adjudicating the claim for secondary service connection for alcohol abuse, the RO should then adjudicate the claim for GERD as secondary to alcohol abuse, including any necessary development.  If the decision remains unfavorable, issue a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


